Citation Nr: 1000837	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for temporomandibular joint 
dysfunction to include as secondary to service-connected 
acquired psychiatric disorder diagnosed as major depressive 
disorder, generalized anxiety disorder, and alcohol 
dependence, in partial remission.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to 
February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied service connection.  After the 
Veteran moved, the RO in Albuquerque, New Mexico, acquired 
jurisdiction over the Veteran's claim.  

In March 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer at the local RO.  In 
June 2006, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided at the RO.  
Transcripts of both hearings have been associated with the 
claims folder. 

In March 2005, the Veteran filed a claim for entitlement to 
service connection for asthma and for anemia.  The RO denied 
both issues in a July 2005 decision, and the Veteran filed a 
timely notice of disagreement.  A statement of the case was 
issued in May 2009.  The claims folder does not contain a 
substantive appeal with respect to those issues.  38 C.F.R. 
§ 20.202 (2009).  

The Veteran's representative nevertheless filed an 
August 2009 Form 646 (Statement of Accredited Representative 
in Appealed Case) that indicated that the issues of 
entitlement to service connection for asthma and for anemia 
were before the Board.  That document cannot constitute a 
timely substantive appeal on behalf of the Veteran because it 
was received by VA more than sixty days after the statement 
of the case had been mailed to the Veteran in May 2009 and 
more than one year after the July 2005 rating decision had 
been mailed to the Veteran in August 2005.  38 C.F.R. 
§ 20.302.  With no substantive appeal in the claims folder, 
the issues of entitlement to service connection for asthma 
and for anemia are not before the Board.  


FINDING OF FACT

On November 25, 2008, prior to the promulgation of a decision 
in the appeal, VA received notification from the Veteran that 
a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  

In 2007, the Board remanded the TMJ claim to provide the 
Veteran a VA examination with an opinion as to etiology.  An 
examination was scheduled at the Bedford VA Medical Center, 
but the Veteran's sister called to report the Veteran had 
been in a car accident and was being cared for by family in 
New Mexico.  Therefore, the Appeals Management Center sent 
the Veteran a letter in November 2008, stating the 
examination would be rescheduled at the VA Medical Center in 
Albuquerque.  However, that facility subsequently reported 
that the Veteran cancelled the examination, stating she was 
withdrawing her claim.  In December 2008, the Appeals 
Management Center sent a letter to the Veteran relaying the 
information received from the medical center that she was 
withdrawing her claim and giving her 30 days to respond with 
any additional information.  No response was received.

In the present case, it must be concluded that the Veteran 
has withdrawn this appeal.  With no reply from her to the 
December 2008 letter, it appears the medical center conveyed 
the correct information - that is, that she wished to 
withdraw her appeal.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


